


 HCON 79 ENR: Authorizing the use of the Capitol Grounds

U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. CON. RES. 79
		
		
			May 16, 2007
			Agreed to
		
		CONCURRENT RESOLUTION
		Authorizing the use of the Capitol Grounds
		  for the Greater Washington Soap Box Derby.
	
	
		1.Authorization of soap box
			 derby races on Capitol GroundsThe Greater Washington Soap Box Derby
			 Association (in this resolution referred to as the Association)
			 shall be permitted to sponsor a public event, soap box derby races, on the
			 Capitol Grounds on June 16, 2007, or on such other date as the Speaker of the
			 House of Representatives and the Committee on Rules and Administration of the
			 Senate may jointly designate.
		2.ConditionsThe event to be carried out under this
			 resolution shall be free of admission charge to the public and arranged not to
			 interfere with the needs of Congress, under conditions to be prescribed by the
			 Architect of the Capitol and the Capitol Police Board; except that the
			 Association shall assume full responsibility for all expenses and liabilities
			 incident to all activities associated with the event.
		3.Structures and
			 equipmentFor the purposes of
			 this resolution, the Association is authorized to erect upon the Capitol
			 Grounds, subject to the approval of the Architect of the Capitol, such stage,
			 sound amplification devices, and other related structures and equipment as may
			 be required for the event to be carried out under this resolution.
		4.Additional
			 arrangementsThe Architect of
			 the Capitol and the Capitol Police Board are authorized to make any such
			 additional arrangements that may be required to carry out the event under this
			 resolution.
		5.Enforcement of
			 restrictionsThe Capitol
			 Police Board shall provide for enforcement of the restrictions contained in
			 section 5104(c) of title 40, United States Code, concerning sales,
			 advertisements, displays, and solicitations on the Capitol Grounds, as well as
			 other restrictions applicable to the Capitol Grounds, with respect to the event
			 to be carried out under this resolution.
		
	
		
			Clerk of the House of Representatives.
		
		
			Secretary of the Senate.
		
	
